DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-24 directed to inventions non-elected without traverse.  Accordingly, claims 15-24 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 15-24 are cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
In addition to Applicant’s remarks, the following is an examiner’s statement of reasons for allowance: the closest prior art of record, known by Bish et al. (US Patent No. 6638999), teaches a fluroroelastomer prepared from tetrafluoroethylene, perfluoro(methyl vinyl) ether, and 8-CNVE; and a diphenyl guanidine curing agent [col9, line24-67; table 1, Ex2.  Bish et al. does not teach the amount in which a curing agent is employed, nor does the reference teach the curing agent as required by the instant formula (I).
Percec et al. (US Patent No. 7470762) teaches amidine based catalysts for the polymerization or copolymerization of vinyl halide monomers (e.g. vinylidene fluoride) [col4, line48-60], however fails to teach the use of the amidine based catalysts as a curing agent for an already polymerized fluoroelastomer.  One of ordinary skill in the art 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 15 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 6638999 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767